Citation Nr: 1046822	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for an additional disability due to treatment for coronary 
artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in June 2006.  The 
United States Court of Appeals for Veterans Claims (hereinafter 
"the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all elements of 
a claim.  The Veteran was provided notice as to these matters in 
March 2006.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court 
has held the types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as pain 
or other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for 
claims received by VA on or after October 1, 1997, for additional 
disability or death due to hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy program, require actual causation not 
the result of continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished, unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must not 
have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2010).  

In this case, the Veteran contends that he has an additional 
coronary artery disease disability as a result of VA treatment in 
January 2000.  He stated his belief that an inexperienced VA 
medical care provider had been allowed to perform his heart 
catheterization and reported that he experienced problems 
immediately after returning home from the January 2000 procedure 
with additional treatment a few weeks later.  He stated that he 
had continued to experience episodes of chest pain that was worse 
after his VA treatment.  VA treatment records show the Veteran 
underwent heart catheterization on January 21, 2000, which 
revealed multivessel coronary artery disease with normal left 
ventricle function.  The reports show coronary artery bypass 
grafting was recommended, but that the Veteran repeatedly refused 
this treatment.  He underwent a percutaneous transluminal 
coronary angioplasty on March 3, 2000, but after that procedure 
left the hospital against medical advice.  Records show he 
terminated treatment in April 2000 during preparation for heart 
catheterization and subsequent records show that he refused 
additional heart catheterization, nuclear medicine, and stress 
testing, including in June 2006 and February 2007.  As the 
Veteran's specific claim has not been addressed on VA 
examination, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to (a) whether the evidence demonstrates 
an additional coronary artery disease 
disability was caused by VA hospital care 
or surgical treatment; and (b) if so, what 
the additional disability is and whether 
such additional disability was specifically 
caused by VA carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault in furnishing 
this medical treatment, or was the result 
of an event that was not reasonably 
foreseeable.  The examiner should be 
informed that the regulations for such 
compensation requires actual causation of 
the additional disability that is not the 
result of continuance or natural progress 
of a disease or injury for which the care, 
treatment, or examination was furnished, 
unless VA's failure to timely diagnose and 
properly treat the disease or injury 
proximately caused the continuance or 
natural progress.  The additional 
disability also must not have been due to 
the Veteran's failure to follow medical 
instructions.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


